                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PETALUMA THEATRE SQUARE, LLC,                     Case No. 19-cv-00026-JST
                                                        Plaintiff,
                                   8
                                                                                           ORDER ADOPTING MAGISTRATE
                                                 v.                                        JUDGE’S REPORT AND
                                   9
                                                                                           RECOMMENDATION TO REMAND
                                  10     LEAH HIRSCH, et al.,
                                                                                           Re: ECF No. 17
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court has reviewed Magistrate Judge Laurel Beeler’s report and recommendation to

                                  14   remand this action to the Sonoma County Superior Court for lack of federal subject-matter

                                  15   jurisdiction. ECF No. 17. The period for objections has elapsed, and no objections were filed.

                                  16   See Fed. R. Civ. P. 72.

                                  17          The Court finds the report correct, well-reasoned, and thorough, and adopts it in every

                                  18   respect. The complaint in this unlawful detainer case reveals no basis for the exercise of either

                                  19   diversity or federal-question jurisdiction. See ECF No. 1.

                                  20          Accordingly, this action is hereby remanded to the Superior Court of Sonoma County.

                                  21          IT IS SO ORDERED.

                                  22   Dated: March 13, 2019

                                  23                                                   ______________________________________
                                                                                       JON S. TIGAR
                                  24                                                   United States District Judge
                                  25

                                  26

                                  27
                                  28
